Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	This action is the second Office Action for this Application. The Applicant’s drawings, specification, and claims filed on 03/09/2021 have been fully considered. Claims 1-20 are pending and examined below. Claims 1-4, and 6-19 are Currently Amended.  Claims 5 and 20 are Original.

Response to Amendments
2.	The Claim Objections set forth in the prior Office Action are withdrawn.  The Applicant has amended the claims to overcome the objections.

Response to Arguments

3.	The Claim Rejections under 35 U.S.C. 112(a) set forth in the prior Office Action are withdrawn.  The Applicant has amended the claims to overcome the objections.

4.	The Claim Rejections under 35 U.S.C. 101 relating to abstract ideas set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:  



	The Examiner replies:  "Necessarily requiring the use of a computer" is not a determinant regarding being an abstract idea per the Office Guidance.  Abstract ideas are defined as Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activity (including Fundamental Economic Practices such as Mitigating Risk and Transaction Processing).  Even the landmark Alice application used a computer to execute its method of mitigating risk.  In addition, "automating" a transaction approval process by using a computer does not make an invention statutory (i.e. not abstract).  

	The phrase “rooted in computer technology” comes from the DDR decision where the court stated, “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” (emphasis added), DDR Holdings LLC v Hotels.com, 2013-1505, p. 20.  Unlike DDR which solved a particular problem with viewing internet pages which exist solely in a computing environment, the instant application does not embody a problem intrinsically arising in and of itself in a computing or networking environment.  Rather, applying pre-authorization transaction rules is a business problem and an abstract idea could that be accomplished without a programmed, generic computer.  This process is not necessarily rooted in computer technology, and is not an inventive improvement to any computer technology; rather, technology is merely used as a tool to efficiently accomplish the abstract idea. 



The Examiner replies:  Prior court decisions have made a distinction between i) computer-functionality improvements, and ii) uses of existing computers as tools in processes that recite “abstract ideas”.  In the instant application, the programming does not specifically seek to improve a core computer technology; rather, the programming is implemented to utilize computer technology. The process is improved, but the computer itself is not improved at a core, technological level designed to be universally applicable regardless of the subject matter of the particular computer program.  Specialized programming of generic computing elements that claims a calculation or process to efficiently solve a business problem (e.g., creating and applying transaction rules), but not directed to a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer does not rise to the level of being a practical application.

c)	The Applicant asserts, “In Example 42 of the 2019 PEG Examples, the solution provided in the application provides a system which allows for data transmission between parties, which may be used to specifically convert information input by users and distribute a message in a fast and 

	The Examiner replies:  Example 42 was deemed a Practical Application because it "converted updated information that was input by a user in a non-standardized form to a standardized format, automatically generated a message whenever updated information was stored, and transmitted the message to all of the users ... and allowed remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  Thus, the claim was eligible because it is not directed to the recited judicial exception (abstract idea)" (See Example 42, pp. 18-19).  Example 42 was directed to data conversion - not one of the defined categories of abstract ideas.  The instant Application does not covert data and it is directed to a Method of Organizing Human Activity.

5.	The Claim Rejections under 35 U.S.C. 102 set forth in the prior Office Action replaced with rejections under 35 U.S.C. 103 in the Detailed Action below.  The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive.  The Applicant has amended the claims rendering the Applicant's arguments moot, and the Examiner has added references to make the prior art rejections under 35 U.S.C. 103 in the Detailed Action below.

DETAILED ACTION

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



7.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 1, 13, and 17 recite "providing, in real-time to the issuer computing system on the first payment network, one of an approval or a denial of the transaction processing based on the determining whether the transaction processing is authorized"; and, "wherein the system is able to control real-time authorizations on the first payment network with the issuer computing system on behalf of the expense management system of the organization".  The Specification in Par [0024] discloses, "If the transaction is allowed, the system may instruct the issuer to process a payment using the expense management system, and the expense management system may require payment from the organization's funding account(s)".  The Specification does not disclose whether the Expense Management System serves as a "pre-processor" to review and allow/disallow transactions before they are forwarded to an issuer, or if it serves as a "co-processor" to review transactions that are received by the issuer but held in suspense pending approval.  In the former case, the Examiner cannot interpret why a denied transaction would be forwarded to an issuer.  Applying the broadest reasonable interpretation in view of the or, as a "co-processor" whereby the issuer receives all transactions and holds authorization in suspense until they are approved or denied by the Expense Management System (i.e., "the system is [somehow] able to control real-time authorizations on the first payment network with the issuer computing system on behalf of the expense management system of the organization").	

Dependent Claims 2-12, 14-16, and 18-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claims 1, 13, and 17 recite "selecting a first payment network for the organization, wherein the first payment network that handles the transaction processing for the organization".  This limitation is grammatically incorrect and indefinite as if there should be more to the limitation at the end (i.e., the first payment network that handles the transaction processing … does what?) Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation is amended to, "selecting a first payment network for the organization, wherein the first payment network processes transaction[s]

Dependent Claims 2-12, 14-16, and 18-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

c)	Claim 1 recites a "system" and then proceeds to recite actions performed by the system using words ending in "ing".  For example, Claim 1 recites, "a system comprising [hardware and the system to perform operations comprising:  integrating with computing software and a computing infrastructure for an organization, wherein the integrating enables the system to exchange data with the computing software and the computing infrastructure".  A system cannot perform operations based on its ability to think; rather, it can only do what is programmed or configured to accomplish.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets Claim 1 is amended to:

A system, comprising 
one or more hardware processors coupled to the non-transitory memory executing the instructions configured to:
integrate with computing software and a computing infrastructure for an organization, wherein the integrating enables the system to exchange data with the computing software and the computing infrastructure;
display on a computing device associated with the organization, a dashboard interface in the computing software and the computing infrastructure;
determine user data for the organization via the computing software and the computing infrastructure;
and so forth for the rest of Claim 1 and its dependent claims.

With this amendment, dependent claims 4, 5, 6, 8, 9, 10 would be amended from "the operations further comprise" to "the system is further configured to".

Dependent Claim 2-12 inherit the deficiencies of their respective parent claims and are thus also 

d)	Claim 4 recites:  "… wherein prior to receiving the request, the operations further comprise: generating the integration with the first payment network that enables receiving of communications associated with the transaction processing from an acquirer computing system that enables processing of the real-time authorizations with the issuer computer system". First of all, inanimate objects such as a payment network cannot "enable" an action and "enabling" an action does not limit the object to performing the recited action.  For example, if a claim recited an automobile to "enable" one the drive to a store, the car could be also be enabled to tow another car.  The prior language "to receive" is more definite and positively recites the disclosure in the Specification.  Second, the Specification does not disclose and the Examiner is unable to interpret the meaning of "generating the integration with the first payment network" vs. simply reciting the system is "integrated with the first payment network to receive network communications associated with the transaction processing from an acquirer computing system and process the real-time authorizations with the issuer computer system".

Claim 6 was similarly amended to "that is able to communicate". The phrase "for communicating" is a positive recitation in accordance with the Specification.

Claim 7 was similarly amended to "that enables transmitting".  The prior language "for transmitting" is a positive recitation in accordance with the Specification.

Claim 17 was similarly amended to "that can be used for transaction processing".  The prior 

e)	Claim 9 recites, "The system of claim 8, wherein the computing software and the computing infrastructure are associated with at least one of a human resources computing system, an enterprise resource management computing system, or an accounting computing system, and wherein the operations further comprise: determining the organizational data based on the computing software and the computing infrastructure".  The Examiner is unable to interpret a meaning of the underlined part limitation.  The Specification in Par [0020] discloses, "In certain embodiments, the framework provided by the expense management system may integrate with an accounting or human resources system of the organization in order to pull data, establish the user classes, policies, and payment networks, and make the associations". Applying the broadest reasonable interpretation in view of the Specification Par [0020], the Examiner interprets Claim 9 is amended to: "The system of claim 8, wherein the computing software and the computing infrastructure are associated with at least one of a human resources computing system, an enterprise resource management computing system, or an accounting computing system, and wherein thesystem is further configured to: pull the organizational data from the organization used to establish the user classes, policies, and payment networks".  The Examiner notes Claim 1 recites integrating with the computing software and computing infrastructure of the organization.

Dependent Claim 10 inherits the deficiencies of its respective parent claim and is thus also rejected using the same rationale. 


f)	Claim 10 recites, "The system of claim 9, wherein the operations further comprise: updating the expense management system based on changes to the organizational data from the computing software and the computing infrastructure, wherein the changes are associated with user employment titles at the organization, user employment statuses at the organization, expenses of the organization, funding for the organization, and/or payment networks available to the organization; and providing real-time changes to at least one of the at least one user, the first user class, or the first policy based on the changes".  The Examiner is unable to interpret a meaning of the underlined part limitation.  The Specification in Par [0020] discloses, "In such embodiments, the user classes, policies, and/or networks used in the framework may update over time based on changing data from the organization's systems". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets Claim 10 is amended to: "The system of claim 9, further configured to update in real-time at least one of the first user, the first user class, or the first policy class based on changes to the organizational data, wherein the changes are associated with user employment titles at the organization, user employment statuses at the organization, expenses of the organization, funding for the organization, or payment networks available to the organization". The Examiner notes Claim 1 recites integrating with the computing software and computing infrastructure of the organization.

g)	Claims 13 and 17 recite, "establishing, by the computing system, an expense management policy …"; and, Claim 13 recites, "establishing, by the computing system, a pre-approval for the transaction processing…". Inanimate objects such as a computing system cannot think like a establish policies.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the word "establishing is amended to "implementing".


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a system executing a method (i.e., a series of steps or process) to designate variable user classes and expense policies that control authorizations with issuers associated with payment networks (Specification, Par [0001]).  The method is accomplished using a system of generic computing components (i.e., a non-transitory memory storing instructions, one or more hardware processors, a computing infrastructure for an organization, a computing device associated with an organization, an issuer computing system, and a computing system).


determining user data for the organization … ; 
providing … a plurality of options for a plurality of user classes associated with the user data; 
receiving … a first user class and a first policy for the organization from the plurality of options;
creating the first user class for the organization, wherein the first user class comprises an identification of at least one user employed at the organization; 
creating the first policy for the organization, wherein the first policy comprises a limit on transaction processing for the organization based on a rule; 
selecting a first payment network for the organization, wherein the first payment network that handles the transaction processing for the organization; 
associating the first user class to the first policy and the first payment network; 
establishing an expense management system for the organization based on the associating, wherein the expense management system is configured to manage the transaction processing by the at least one user in the first user class based on the first policy …and wherein the expense management system provides the transaction processing for the first user class using the first payment network;
receiving, in real-time via … a request for the transaction processing for the first user class prior to a receipt of the request by an issuer computing system, wherein the system is able to control real-time authorizations on the first payment network with the issuer computing system on behalf of the expense management system of the organization; 
determining the first policy … based on first user class for the transaction processing; 
determining whether the transaction processing is authorized based on the first policy; 
providing, in real-time to the issuer … one of an approval or a denial of the transaction processing based on the determining whether the transaction processing is authorized; 

Independent Claim 13 additionally recites:
receiving a pre-approval condition for one of the user class or the user; and
establishing a pre-approval for the transaction processing by the one of the user class or the user, wherein the pre-approval authorizes the transaction processing outside of the limitation based on the pre-approval condition.

Independent Claim 17 additionally recites:
receiving a request to establish an approval process for the transaction processing that violates the limitation, wherein the approval process designates an approval entity that authorizes the transaction processing that violates the limitation; and
generating the approval process for the user class based on the request, wherein the approval process automates transmission of an approval message from the user class for the transaction processing that violates the limitation to the approval entity.

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Creating user classes with certain class transaction policies, managing transaction processing based on the classes/policies, receiving/authorizing a transaction based on a pre-approval condition, and receiving/authorizing a transaction based on violation of a limitation are all associated with the Fundamental Economic Practices of mitigating risk (e.g., fraud as disclosed in the Applicants PG Pub Specification Par [0002])..
 
Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "a non-transitory memory storing instructions; and one or more hardware processors" to perform the steps of creating user classes with certain class transaction policies, managing transaction processing based on the classes/policies, receiving/authorizing a transaction based on a pre-approval condition, and receiving/authorizing a transaction based on violation of a limitation.  The claims additionally recite, "integrating with computing software and a computing infrastructure for an organization, wherein the integrating enables the system to exchange data with the computing software and the computing infrastructure; causing to be displayed, on a computing device associated with the organization, a dashboard interface in the computing software and the computing infrastructure".  These additional computing elements are recited at a high level of generality 

The amended claims additionally recite:
	receiving an image associated with the transaction processing; 
processing image data in the image for data matching the transaction processing; and 
associating the image with the transaction processing based on the processing.

The Examiner asserts these limitations are extra-solution activity.  MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  These additional limitation satisfy at least criteria (1) and (2), and comprise extra-solution activity related to post-facto transaction support/verification rather than the inventive concept of "Intelligent Recommendations for Dynamic Policies Used in Real Time Transactions".

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to create user classes with certain class transaction policies, manage transaction processing based on the classes/policies, receive/authorize a transaction based on a pre-approval condition, and receive/authorize a transaction based on violation of a limitation amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims embody additional limitations regarding classes, policies, payment networks, additional rules and conditions, communication protocols, and integration of rules/policies with organizational data - none of which provides an inventive concept that would make the abstract idea patent eligible.  

Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-7 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0174030 entitled “Dynamic Payment Cards and Related Management Systems and Associated Methods” by inventor C. Todd Praisner, et al., filed on October 19, 2001 (hereafter, Praisner), in view of,

	U.S. Patent Application Publication No. 2013/0151410 entitled “Instant remote Control over Payment and Cash Withdrawal Limits” by inventor Rene P. Babi, et al., filed on June 14, 2011 (hereafter, Babi), in view of,

U.S. Patent Application Publication No. 2020/0210971 entitled “System and Method for Processing Transaction Records for Users” by inventor David M. Barrett filed on May 10, 2011:


a)	Regarding Claim 1, Praisner teaches:
	
A system, comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: (Praisner, Par [0015]).  The Examiner interprets a "server" as disclosed in Praisner embodies non-transitory memory and a processor executing instructions as claimed and at the time the application was filed known to persons having ordinary skill I the art.  

	integrating with computing software and a computing infrastructure for an organization, wherein the integrating enables the system to exchange data with the computing software and the computing infrastructure (Praisner, Pars [0051], [0052], [0053], [0056], [0063]).	

	causing to be displayed, on a computing device associated with the organization, a dashboard interface in the computing software and the computing infrastructure; determining user data for the organization via the computing software and the computing infrastructure; providing, via the dashboard interface, a plurality of options for a plurality of user classes associated with the user data; receiving, via the dashboard interface, a first user class and a first policy for the organization from the plurality of options (Praisner, Pars [0012], [0114], [0116]). The Examiner interprets a "network interface" and an "Internet browser" as disclosed in Praisner embodies a "dashboard interface" as claimed.  The Examiner additionally notes Babi discloses a particular first policy in Pars [0021] and [0025], but that reference is not incorporated yet.

creating the first user class for the organization, wherein the first user class comprises an identification of at least one user employed at the organization (Praisner, Par [0053], [0114]).  

creating the first policy for the organization, wherein the first policy comprises a limit on transaction processing for the organization based on a rule (Praisner, Par [0114]); 

selecting a first payment network for the organization, wherein the first payment network that handles the transaction processing for the organization (Praisner, Par [0047]); 

associating the first user class to the first policy and the first payment network (Praisner, Par [0058]);

establishing an expense management system for the organization based on the associating, wherein the expense management system is configured to manage the transaction processing by the at least one user in the first user class based on the first policy via computing software and the computing infrastructure, and wherein the expense management system provides the transaction processing for the first user class using the first payment network (Praisner, Par [0057], [0059]). 

receiving, in real-time via a communication with the first payment network, a request for the transaction processing for the first user class … wherein the system is able to control real-time authorizations on the first payment network with the issuer computing system on behalf of the expense management system of the organization; determining the first policy from the computing software and the computing infrastructure based on first user class for the transaction processing; determining whether the transaction processing is authorized based on the first policy; providing, in real-time … one of an approval or a denial of the transaction processing based on the determining whether the transaction processing is authorized (Praisner, Pars [0012], [0013], [0047], [0058], [0065], Figure 1).

Regarding Claim 1, Praisner does not specifically teach:  receiving a request for the transaction processing prior to a receipt of the request by an issuer computing system, or providing to the issuer computing system on the first payment network an approval or a denial of the transaction processing.  However, Babi teaches in Par [0022], "Now, the operator of the embodiment receives notice of a proposed financial transaction involving the credit card account (350). This notice may come, for example, from a merchant to whom the card has been presented, or an acquirer that is seeking authorization for a charge on behalf of the merchant"; AND, in Par [[0018], "Later, the card is presented to a merchant as payment for goods or services (170). The card will often be presented by the cardholder, but it may be presented by an authorized or even an unauthorized third party. Continuing into FIG. 1B, the merchant sends the proposed transaction to its acquirer for authorization (220). However, before proceeding conventionally, the acquirer checks to see whether the transaction would violate a limit set by the cardholder (180). This check may be performed by the acquirer itself (i.e., if the acquirer is operating the embodiment) or by a third party. If the transaction would not violate a limit (183), then it is passed to the issuer for authorization (230) and the remaining conventional operations occur to approve or deny the transaction, etc. However, if the transaction would violate a limit set by the cardholder (186), then the transaction may be declined (290), just as if the issuer had refused authorization for reasons of its own (e.g., suspected fraud, credit limit exceeded, and so on.)"; AND, in Par[0019], "Several points should be noted in considering this flow chart: first, the limit that is checked at 180 is set by the cardholder, not by another participant in the method (such as the merchant, acquirer or issuing bank). Second, the cardholder-set limit can only prior to forwarding for conventional processing (i.e., to acquirer, issuer and card network).

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine approving or denying a transaction based on dynamic, controllable spending limits as disclosed in Praisner with the approval/denial specifically occurring prior to the receipt of the transaction processing request by the issuer as disclosed in Babi with the motivation to "allow a transaction to be trapped and checked or aborted, before it goes into the standard banking system (where batch processing may grant a fraudster a significant time delay to hide his trail or otherwise get away with a phony charge)" (Babi, Par [0011]).

b)	Regarding Claim 1, Praisner and Babi do not teach:  receiving an image associated with the transaction processing; processing image data in the image for data matching the transaction processing; and associating the image with the transaction processing based on the processing.

	However, Barret discloses:  in the [Abstract], "A computer system can implement a network service by receiving, from a computing device of a user, image data comprising an image of a record. The computer system can then execute image processing logic to determine a set of information items from the image. The computer system may then execute augmentation logic to process the record by (i) accessing a transaction database to identify a plurality of transactions made by the user, (ii) identifying a matching transaction from the plurality of transactions that pertains to the record, and (iii) resolving the set of information items using the matching transaction"; AND, in Par [0075], "FIG. 2 illustrates a method for determining a record depicted by an image input of the user, according to one or more embodiments. A method such as described by FIG. 2 can be implemented using a system such as described by an embodiment of FIG. 1. A computer system such as described by FIG. 4 is used to implement a method as described. Reference to components or elements described with other figures is provided for purpose of illustrating a suitable component for performing a step or sub step being described"; AND, in Par [0076], "In some embodiments, image input is received from a user (210). For example, system 100 may operate a service to receive image input from its user base. The image input can include captured images of receipts, business cards, odometer readings, travel itineraries or other records that the user wishes to store with their user account, maintained through the service of system 100".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine processing transactions according to spending limits as disclosed in Praisner and Babi with receiving and processing an image (e.g., a receipt) associated with the transaction as disclosed in Barrett with the motivation of that "the [image of the] record can be associated with a financial resource of the user" (Barret, Par [0008]).

c)	Regarding Claim 2, Praisner teaches:  The system of claim 1, wherein the first user class comprises a plurality of users employed at the organization, and wherein each of the plurality of user classes comprise at least one of the plurality of users and a class designation associated with the expense management system (Praisner, Par [0053], [0054])

d)	Regarding Claim 3, Praisner teaches:  The system of claim 2, wherein the first policy comprises one of a plurality of policies associated with the plurality of options, wherein each of the plurality of policies are associated with one or more of the plurality of user classes, and wherein each of the plurality of policies comprise one or more rules for the transaction processing by the plurality of user classes (Praisner, Par [0114]).

e)	Regarding Claim 4, Praisner teaches:  The system of claim 1, wherein the first payment network comprises one of a plurality of payment networks for the organization, wherein the plurality of payment networks comprise at least one of a payment card network, a wire transfer network, a direct debit through an automated clearing house (ACH), or a direct credit through the ACH, and wherein prior to the receiving the request the operations further comprise: generating the integration with the first payment network that enables receiving of communications associated with the transaction processing … that enables processing of the real-time authorizations with the issuer computer system  (Praisner, Pars [0041], [0058], [0059], [0062]).  Praisner does not specifically teach:  … receiving of communications associated with the transaction processing from an acquirer computing system. 

	However, Babi teaches in Par [0022], "Now, the operator of the embodiment receives notice of a proposed financial transaction involving the credit card account (350). This notice may come, for example, from a merchant to whom the card has been presented, or an acquirer that is seeking authorization for a charge on behalf of the merchant"; AND, in Par [[0018], "Later, the card is presented to a merchant as payment for goods or services (170). The card will often be presented by the cardholder, but it may be presented by an authorized or even an unauthorized third party. Continuing into FIG. 1B, the merchant sends the proposed transaction to its acquirer for authorization (220). However, before proceeding conventionally, the acquirer checks to see whether the transaction would violate a limit set by the cardholder (180). This check may be performed by the acquirer itself (i.e., if the acquirer is operating the embodiment) or by a third party. If the transaction would not violate a limit (183), then it is passed to the issuer for authorization (230) and the remaining conventional operations occur to approve or deny the transaction, etc. However, if the transaction would violate a limit set by the cardholder (186), then the transaction may be declined (290), just as if the issuer had refused authorization for reasons of its own (e.g., suspected fraud, credit limit exceeded, and so on.)"; AND, in Par [0019], "Or a proxy issuer could accept requests from acquirers and check them before forwarding them to the real issuer. In these and similar proxy situations, the operator of an embodiment would pass the request and response along without modification, except when a limit was violated".  

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine prior to receiving a transaction request, generating an integration with a payment network to authorize transactions as disclosed in Praisner with the integration being receiving transaction communications from an acquirer as disclosed in Babi as a combination of prior art elements according to known methods to yield predictable results.

f)	Regarding Claim 5, Praisner teaches: The system of claim 1, wherein the operations further comprise: receiving a pre-approval rule for the transaction processing by the first user class from an entity at the organization; and establishing the pre-approval rule for the first user class, wherein the pre-approval rule allows the transaction processing over the limit for the rule (Praisner, Par [0023], [0114], [0115], [0191], [0192], Table 2 p.25 of PG Pub).

g)	Regarding Claim 6, Praisner teaches: The system of claim 1, wherein the operations further comprise: selecting a messaging system that is able to communicate an approval request by the first user class to an administrator that approves the transaction processing over the limit for the rule (Praisner, Par [0191], [0192]).

h)	Regarding Claim 7, Praisner teaches: The system of claim 6, wherein the selecting the messaging system further comprises determining a communication channel that enables transmitting the approval request to the administrator based on a messaging preference set by at least one of the organization or the administrator (Praisner, Par [0081], [0192]).

i)	Regarding Claim 12, Praisner teaches: The system of claim 1, wherein the receiving the first user class and the first policy comprises receiving criteria for the organization that is associated with at least one of the creating the first user class, the creating the first policy, or the selecting the first payment network for the organization (Praisner, Par [0063], [0114]).

j)	Claim 13 discloses substantially the same subject matter as Claims 1 and 5 and is rejected using the same art and rationale as previously set forth.

k)	Regarding Claim 14, Praisner teaches: The method of claim 13, wherein the pre-approval condition comprises at least one of an amount for the transaction processing exceeding the limitation, a transaction time for the transaction processing outside of the limitation, and a merchant involved in for the transaction processing that is barred by the limitation, and wherein the receiving the establishing the expense management policy further comprises generating a communication channel with the company for providing the pre-approval condition for the transaction processing (Praisner, Par [0191], [0192], Table 2 p.25 of PG Pub).

l)	Regarding Claim 15, Praisner teaches: The method of claim 13, wherein the establishing the expense management policy comprises receiving a pre-approval authorization from a manager for the user class, and wherein the pre-approval authorization is approved only when received from the manager (Praisner, Par [0042], [0116], [0192]).

m)	Regarding Claim 16, Praisner teaches: The method of claim 13, wherein the establishing the expense management policy comprises setting, by the company, pre-approval authorization limits on a validity of the pre-approval condition, and wherein the method further comprises: invalidating, by the computing system, the pre-approval condition after expiration of the pre-approval authorization limits; and removing, by the computing system, the pre-approval for the one of the user or the user class. (Praisner, Par [0135], [0139]).

n)	Claim 17 discloses substantially the same subject matter as Claims 1, 13, and 15 except for the limitations "wherein the approval process automates transmission of an approval message from the user class for the transaction processing that violates the limitation to the approval entity".  The Examiner notes the pre-approval process disclosed in Claims 5 and 13, embodies "an approval process for the transaction processing that violates the limitation" disclosed in Claim 17.  Praisner teaches sending an approval (i.e., a pre-approval) message for transactions that violate the spending policy (Praisner, Pars [0191], [0192]).  Praisner does not specifically teach "automated transmission" of an approval message. 

	However, Babi teaches in Par [0027], "In some embodiments, detection of a violated limit may trigger further activity, rather than simply returning 'transaction declined.' FIG. 4 outlines this activity: at 410, a proposed financial transaction is found to violate a limit set by the cardholder. The operator of this embodiment uses information collected during account registration to notify the cardholder in real time (420), and if the cardholder can be reached by a two-way communication channel (430), he may be offered the opportunity to override the limit. For example, upon detecting that a transaction would violate a limit, a text message or automatic voice call may be placed to the cardholder's phone. The message may detail the transaction and allow the user to provide overriding authorization for the transaction to proceed. If the user decides to override the limit (440), then the embodiment responds so as to permit conventional transaction processing to continue (450). If the user does not override the limit (470), or cannot be contacted via a two-way channel (460), then the transaction is declined (390)". 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine transmitting an approval message as disclosed in Praisner with automatically transmitting an approval message for violating transactions as disclosed in Babi with the motivation to "allow a transaction to be trapped and checked or aborted, before it goes 

o)	Regarding Claim 18, Praisner teaches: The method of claim 17, wherein the generating the approval process comprises determining an electronic communication channel for the approval process, and wherein the electronic communication channel enables one of publishing the approval entity on a communication network associated with the company via the integrating with the computing software and infrastructure, messaging the approval message to the approval entity via one of a text message or the integrating with the computing software and infrastructure, or connecting, through a voice data channel, with the approval entity (Praisner, Par [0191], [0192]).

p)	Regarding Claim 19, Praisner teaches: The method of claim 17, wherein prior to the providing the one of the approval or the denial, the method further comprises … transmitting the approval message to the approval entity using the approval process (Praisner, Par [0191], [0192]).    Praisner teaches sending an approval (i.e., a pre-approval) message for transactions that violate the spending policy (Praisner, Pars [0191], [0192]). Praisner does not specifically teach, determining that the transaction processing requested by the user is unapproved by the limitation on the transaction processing for the user class.  

	However, Babi teaches in Par [0027], "In some embodiments, detection of a violated limit may trigger further activity, rather than simply returning 'transaction declined.' FIG. 4 outlines this activity: at 410, a proposed financial transaction is found to violate a limit set by the cardholder. The operator of this embodiment uses information collected during account registration to 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine transmitting an approval message as disclosed in Praisner with determining that the transaction processing requested by the user is unapproved by the limitation on the transaction processing for the user class as disclosed in Babi with the motivation to "allow a transaction to be trapped and checked or aborted, before it goes into the standard banking system (where batch processing may grant a fraudster a significant time delay to hide his trail or otherwise get away with a phony charge)" (Babi, Par [0011]).

10.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Praisner, Babi, and Barrett in view if U.S. Patent Application Publication No. 2013/0325668 entitled “Internet Procurement with Procurement Thresholds and Notifications with Respect Thereto” by inventor Kenneth Allen Fischburg, filed on March 11, 2013 (hereafter, Fischburg).

a)	Regarding Claim 8, Praisner teaches creating groups (i.e., classes) and spending/approval policies based on organizational rules as described in Claim 1 and in Praisner Par [0114].  specifically teach:  The system of claim 1, wherein prior to creating the first user class, the operations further comprise: providing automated options for at least one of the creating the first user class, the creating the first policy, or the selecting the first payment network for the organization based on at least one of the user data or the organizational data for the organization, wherein the creating the first user class, the creating the first policy, or the selecting the first payment network for the organization is based selections from the automated options.

	However, Fischburg discloses in Par [0031], “The server 16 accesses a content database 80 directly or through the network 14. The content database 80 receives and stores data and information 82 indicative of goods and/or services available for display to and purchase by the users, data and information 84 indicative of budgetary spending thresholds, goals, constraints and/or the like, data and information 86 indicative of current and past cost accumulations or tallies of orders/purchases of the goods and/or services and the like within a predetermined and/or user defined time period or a plurality of time periods. … As described below, in one embodiment, the budgetary spending thresholds, goals and/or constraints may be based upon past procurement activities of, for example, a user, group, department or company (e.g., increase, decrease, or maintain past levels as defined by the user) or, for a new account or user, recommended budgetary spending thresholds, goals and/or constraints set by an administer based upon industry standards, "like" users where like or similar user are comparable by, for example, a number of employees, trade channel, gross or net sales, etc. ”. 

	At the time the application was filed, it would have been obvious to person of ordinary skill in the art to combine creating group (i.e., classes) and spending/approval policies as disclosed 

b)	Regarding Claim 9, Praisner creating groups (i.e., classes) and spending/approval policies based on organizational rules as described in Claim 1 and in Praisner Par [0114].  Praisner does not specifically teach:  The system of claim 8, wherein the computing software and the computing infrastructure are associated with at least one of a human resources computing system, an enterprise resource management computing system, or an accounting computing system, and wherein the operations further comprise: determining the organizational data based on the computing software and the computing infrastructure.

	However, Fischburg discloses in Par [0031], “The server 16 accesses a content database 80 directly or through the network 14. The content database 80 receives and stores data and information 82 indicative of goods and/or services available for display to and purchase by the users, data and information 84 indicative of budgetary spending thresholds, goals, constraints and/or the like, data and information 86 indicative of current and past cost accumulations or tallies of orders/purchases of the goods and/or services and the like within a predetermined and/or user defined time period or a plurality of time periods. In one embodiment, the data and information 84 indicative of the budgetary spending thresholds, goals and/or constraints as well as the data and information 86 indicative of cost accumulations are set and monitored for a predetermined time period at a level of at least one of a user level, a group of users level, a goods/service level, a group of goods/services level, a facility level, a group of facilities level, an organization level or a group of organizations level … As described below, in one embodiment, 

	At the time the application was filed, it would have been obvious to person of ordinary skill in the art to combine creating group (i.e., classes) and spending/approval policies as disclosed Praisner with receiving and storing "data and information 86 indicative of current and past cost accumulations or tallies of orders/purchases of the goods and/or services and the like" and "the budgetary spending thresholds, goals and/or constraints may be based upon past procurement activities of, for example, a user, group, department or company" (i.e., integrating organizational data including accounting computing system data) as disclosed Fischburg as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

c)	Regarding Claim 10, Praisner teaches:  The system of claim 9, wherein the operations further comprise: updating the expense management system based on changes to the organizational data from the computing software and the computing infrastructure, wherein the changes are associated with user employment titles at the organization, user employment statuses at the organization, expenses of the organization, funding for the organization, and/or payment networks available to the organization; and providing real-time changes to at least one of the at least one user, the first user class, or the first policy based on the changes. (Praisner, Par 

d)	Regarding Claim 11, Praisner teaches creating groups (i.e., classes) and spending/approval policies based on organizational rules as described in Claim 1 and in Praisner Par [0114].  Praisner does not specifically teach:  The system of claim 8, wherein the organizational data comprises at least one a size of the organization, a funding of the organization, an industry space of the organization, assets and debts of the organization, another organization associated with the organization, an anticipated growth of the organization, employees of the organization, or an organizational planning for the organization. 

	However, Fischburg discloses in Par [0031], “The server 16 accesses a content database 80 directly or through the network 14. The content database 80 receives and stores data and information 82 indicative of goods and/or services available for display to and purchase by the users, data and information 84 indicative of budgetary spending thresholds, goals, constraints and/or the like, data and information 86 indicative of current and past cost accumulations or tallies of orders/purchases of the goods and/or services and the like within a predetermined and/or user defined time period or a plurality of time periods. In one embodiment, the data and information 84 indicative of the budgetary spending thresholds, goals and/or constraints as well as the data and information 86 indicative of cost accumulations are set and monitored for a predetermined time period at a level of at least one of a user level, a group of users level, a goods/service level, a group of goods/services level, a facility level, a group of facilities level, an organization level or a group of organizations level. The user and/or system administrator may customize the levels to meet and provide visibility to one or more business needs or requirements. As described below, in one embodiment, the budgetary spending thresholds, 

	At the time the application was filed, it would have been obvious to person of ordinary skill in the art to combine creating group (i.e., classes) and spending/approval policies using organizational related rules as disclosed Praisner with the rules based on organizational data including at least "budgetary spending thresholds, goals, constraints and/or the like, data and information 86 indicative of current and past cost accumulations or tallies of orders/purchases of the goods and/or services and the like within a predetermined and/or user defined time period or a plurality of time periods" (i.e., funding of the organization) or "recommended budgetary spending thresholds, goals and/or constraints set by an administer based upon industry standards" (I.e., another organization associated with the organization) as disclosed Fischburg as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Praisner, Babi, and Barrett in view of U.S. Patent Application Publication No. 2020/0211026 entitled “User Authorization System for Transactions” by inventor Brian Ross, filed on December 31, 2018 (hereafter, Ross).

a)	Regarding Claim 20, Praisner does not teach: The method of claim 19, wherein the request to establish the approval process further designates an expiration condition for the approval message sent using the approval process, and wherein the method further comprises: invalidating the approval message for the transaction based on the expiration condition.

	However, Ross discloses in Par [0015], “In one aspect, the workflow engine and/or routing and delivery engine can manage expiration timers for user approvals.  In this aspect, if user approval is not received within a particular time period, then the user approval request expires and any subsequently received user approval received in response to the confirmation message disregarded with respect to approving the particular transaction.  This aspect of the authorization system 200 ensures that user approvals are only honored for a particular amount of time.  In some aspects, if the workflow engine and/or routing and delivery engine receive a stale confirmation, then the authorization system 200 can transmit a message to the client indicating that the user approval request has expired (and has thus been disregarded) and/or reinitiate the process for obtaining user approval. ”. 

	At the time the application was filed, it would have been obvious to person of ordinary skill in the art to combine sending an approval request as disclosed Praisner with the request message having an expiration condition and (i.e., invalidating the message based on the expiration condition) as disclosed in Ross with the motivation to "coordinate and obtain user approval for any type of transaction from any type of transaction system" (Ross, Par [0003).

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691